DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2005/0256950).
Regarding claim 1, Suzuki teaches an information processing apparatus (server 100, fig. 3 and [0061]) comprising: 5
a memory (RAM 102 and HDD 103, fig. 3 and [0061]-[0062]); and 

receive input of two pieces of data (fig. 8 and [0121]: when an operation for adding an object to the image 22 is performed by the remoted client 210, operation information indicative of the details of the operation is transmitted from the remote client 210 to the server 100), one of the two pieces of data being data for indicating a procedure of a combination of a plurality of drawings (image 22 and image of an object to be added as shown in fig. 8 correspond to a procedure (adding) of a plurality of drawings (images); fig. 8 and [0121]: an operation for adding an object to the image 22; the operation information indicating details of the operation for adding an object (fig. 8: S41) to the image 22 (held on the remote client 210, [0121]) is transmitted from the remote client 210 to the server 100 in step S41; based on the description in [0121], the remote client transmits information about image 22 (first piece of information) to the server (which holds image 21 that is same as image 22), along with the information for adding an object (second piece of information) to image 22. The server would need either an image from the client for adding an object to it or need some information from the client to identify an image on the server to add an object to it; abstract: drawing an image of the model; [0011]: the remote client interprets the drawing commands and draws a picture on the screen; drawing a picture on the screen corresponds to displaying an image on the screen; [0013]: the above-described techniques are applied to all images displayed on screen, and hence in drawing or displaying three-dimensional images, they are also processed according the methods; [0027]: computer provides 
generate virtual drawing data (image 23, fig. 8) based on the data for indicating the 10procedure (fig. 8 and [0122]: The server 100 generates an image 23 having the object added thereto, according to the operation information); and
output a comparison result (image 24, fig. 8) between the virtual drawing data (image 23) that is generated and another comparison data of the two pieces of data (image 21 stored on the server that is the same as image 22 stored on the client; fig. 8 and [0122]: detect the difference between the original image 21 and the image 23 newly generated… The server transmits a divisional image changed from a corresponding divisional image of the image 21, as a differential image 24, to the remote client 210 in step S42).
Regarding claim 10, Suzuki teaches a non-transitory computer-readable recording medium ([0150] and [0151]) having stored therein a drawing creation support program for causing a computer to execute a process ([0152]), the process comprising: 5
receiving input of two pieces of data (fig. 8 and [0121]: when an operation for adding an object to the image 22 is performed by the remoted client 210, operation information indicative of the details of the operation is transmitted from the remote client 210 to the server 100), one of the two pieces of data being data for indicating a procedure of a combination of a plurality of drawings (image 22 and image of an object to be added as shown in fig. 8 correspond to a procedure (adding) of a plurality of drawings (images); fig. 8 and [0121]: an operation for adding an object to the image 22; the operation information indicating details of the operation for adding an object (fig. 8: 
generating virtual drawing data (image 23, fig. 8) based on the data for indicating the 10procedure (fig. 8 and [0122]: The server 100 generates an image 23 having the object added thereto, according to the operation information); and
outputting a comparison result (image 24, fig. 8) between the virtual drawing data (image 23) that is generated and another comparison data of the two pieces of data (image 21 stored on the server that is the same as image 22 stored on the client; fig. 8 and [0122]: detect the difference between the original image 21 and the image 23 newly generated… The server transmits a divisional image changed from a corresponding 
Regarding claim 16, Suzuki teaches a drawing creation support method executed by a computer, the computer executing drawing creation support method comprising: 5
receiving input of two pieces of data (fig. 8 and [0121]: when an operation for adding an object to the image 22 is performed by the remoted client 210, operation information indicative of the details of the operation is transmitted from the remote client 210 to the server 100), one of the two pieces of data being data for indicating a procedure of a combination of a plurality of drawings (image 22 and image of an object to be added as shown in fig. 8 correspond to a procedure (adding) of a plurality of drawings (images); fig. 8 and [0121]: an operation for adding an object to the image 22; the operation information indicating details of the operation for adding an object (fig. 8: S41) to the image 22 (held on the remote client 210, [0121]) is transmitted from the remote client 210 to the server 100 in step S41; based on the description in [0121], the remote client transmits information about image 22 (first piece of information) to the server (which holds image 21 that is same as image 22), along with the information for adding an object (second piece of information) to image 22. The server would need either an image from the client for adding an object to it or need some information from the client to identify an image on the server to add an object to it; abstract: drawing an image of the model; [0011]: the remote client interprets the drawing commands and draws a picture on the screen; drawing a picture on the screen corresponds to displaying an image on the screen; [0013]: the above-described techniques are applied to all images displayed on screen, and hence in drawing or displaying three-dimensional 
generating virtual drawing data (image 23, fig. 8) based on the data for indicating the 10procedure (fig. 8 and [0122]: The server 100 generates an image 23 having the object added thereto, according to the operation information); and
outputting a comparison result (image 24, fig. 8) between the virtual drawing data (image 23) that is generated and another comparison data of the two pieces of data (image 21 stored on the server that is the same as image 22 stored on the client; fig. 8 and [0122]: detect the difference between the original image 21 and the image 23 newly generated… The server transmits a divisional image changed from a corresponding divisional image of the image 21, as a differential image 24, to the remote client 210 in step S42).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, and further in view of Arai et al (US 2003/0097642, hereinafter Arai).
Regarding claim 2, Suzuki teaches wherein, based on the data for indicating the procedure (operation information indicative of the details of the operation of adding an object to image 22, fig. 8 and [0121]), the virtual drawing data (image 23, fig. 8 and [0122]) is virtual drawing data obtained by combining a plurality of pieces of drawing data (adding an object to the image 22, fig. 8) for respectively indicating the plurality of drawings in accordance with the procedure (as shown in fig. 8, image 23 shows image of an object added to image 21 (same as image 22 on the remote client 210)).
However, Suzuki does not explicitly teach the other comparison data is drawing data of a same format as the virtual 20drawing data or virtual drawing data generated based on the data for indicating the procedure.
Arai teaches the other comparison data ([0050]: drawings stored in the DB 155 before changes are made using design change instruction) is drawing data of a same format ([0050]: unified data formats; [0057]: the designer prepares and registers a changed drawings using a CAD system in the drawing data DB 155; [0050]: drawing data DB 155 stores data in unified data format) as the virtual 20drawing data ([0057]: 
Regarding claim 3, Suzuki teaches wherein the comparison result is construction instruction document data (differential image 24, fig. 8 and [0122-0123]) for 25indicating a content of construction (fig. 8: differential image 24 comprising of the added object replaces a corresponding portion of the original image 22 on the remote client 210) corresponding to a difference between the virtual drawing data and the drawing data of the same format.
Regarding claim 4, Suzuki teaches wherein the comparison result (differential image 24, fig. 8) includes the virtual drawing data (image 23, fig. 8) and the drawing data (image 21 on server 100 which is the same as image 22 on remote client 210, fig. 8).
Suzuki does not explicitly teach the virtual drawing data and the drawing data of the same format.
Arai teaches the virtual drawing data ([0057]: changed drawings) and the drawing data ([0050]: drawings stored in the DB 155 before changes are made using design change instruction) of the same format ([0050]: unified data formats; [0057]: the designer prepares and registers a changed drawings using a CAD system in the 
Regarding claim 5, Suzuki teaches wherein the data for indicating the procedure includes information configured to specify a plurality of pieces of drawing data for respectively indicating the plurality of drawings (fig. 8 and [0121]: when an operation for adding an object to the image 22 is performed by the remoted client 210, operation information indicative of the details of the operation is transmitted from the remote client 210 to the server 100; fig. 8 and [0121]: an operation for adding an object to the image 22; the operation information indicating details of the operation for adding an object (fig. 8: S41) to the image 22 (held on the remote client 210, [0121]) is transmitted from the remote client 210 to the server 100 in step S41; based on the description in [0121], the remote client transmits information about image 22 (first piece of information) to the server (which holds image 21 that is same as image 22), along with the information for adding an object (second piece of information) to image 22. The server would need either an image from the client for adding an object to it or need some information from the client to identify an image on the server to add an object to it), and a mathematical expression configured to 10define a method of arithmetic calculation (operation of adding an object to an image, [0121]) for the plurality of pieces of drawing data (image 22 and image of an object to be added as shown in fig. 8 correspond to a procedure (adding) of a plurality of drawings (images)).
Regarding claim 7, Suzuki teaches wherein the processor is configured to display a screen (input interface 105, fig. 3) for input of information ([0061]: an input interface; [0063]: a keyboard 12 and a mouse 13 are connected to the input interface 105. The 
Regarding claim 9, Suzuki does not explicitly teach wherein the drawing data is design drawing data. 

Claims 11-14 and 17-20 are similar in scope to claims 2-5 and claim 15 is similar in scope to claim 9, and therefore the examiner provides similar rationale to reject these claims.


Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, none of the cited prior art references teach, either individually or in combination, “wherein for the generated data, among the plurality of pieces of drawing 15data, from the first drawing data, a constituent element resulting from exclusion of a common constituent element included in the first drawing data and second drawing data is taken as a constituent element to be removed, and from the second drawing 
Regarding claim 8, none of the cited prior art references teach, either individually or in combination, “wherein the other data is another data for indicating the procedure, the processor is configured to output a comparison result between data generated based or the data for indicating the procedure and data generated based on the other data for indicating the procedure.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JWALANT AMIN/Primary Examiner, Art Unit 2612